 

IN THE UNITED STATES DISTRICT COURT
FOF THE MIDDLE DISTRICT OF PENNSYLVANIA

RICHARD HAZZOURI and KIMBERLY : No. 3:18cv1982
HAZZOURI, :
F laintiffs
(Judge Munley)
V.

WEST PITTSTON BOROUGH, THE
LUZERNE COUNTY OFFICE OF :
DEVELOPMENT; JUDY AITA; JAMES :
BUTERA and ELLEN QUINN, :
individually and i: their capacity as
members of the Vest Pittston
Borough Council: and THOMAS
BLASKIEWICZ, individually and in
his capacity as Mayor of West
Pittston Borough.

C efendants

AND NOW, t» wit, this 10th day of September 2019, it is hereby

ORDERED as follc ws:

1) Defendant W 3st Pittston Borough’s motion to dismiss (Doc. 21) is denied in
part and grar:ted in part. The motion is DENIED as to Counts I, Il, Ill, and
IV. The motic'n is GRANTED as to Count V;

2) Defendant Tre Luzerne County Office of Community Development’s
motion to dis:niss (Doc. 37) is denied in part and granted in part. The
motion is DENIED as to Counts | and Il. The motion is GRANTED as to
Count V;

 

ast fo a ETE
 

3) Defendant E len Quinn’s motion to dismiss (Doc. 36) is denied in part and
granted in pzirt. The motion is DENIED as to Counts |, Il, lll, and IV. The
motion is GRANTED as to Count V;

4) Defendant J.idy Aita’s motion to dismiss (Doc. 3%) is denied in part and
granted in pert. The motion is DENIED as to Counts I, Il, Ill, and IV. The
motion is GRANTED as to Count V.

5) Defendant J:ames Butera’s motion to dismiss (Doc. 39) is denied in part
and granted .n part. The motion is DENIED as to Counts I, Il, Ill, and IV.
The motion is; GRANTED as to Count V; and

6) Defendant T1omas Blaskiewicz’s motion to dismiss (Doc. 40) is denied in
part and grarited in part. The motion is DENIED as to Counts |, Il, Ill, and
IV. The motion is GRANTED as to Count V.

BY THE COURT:

s/ James M. Munley
JUDGE JAMES M. MUNLEY

United States District Court

 
